DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 10/18/2021 that has been entered, wherein claims 1-15 are pending and claim 9 is withdrawn.
Election/Restrictions
Applicant’s election of Species I, claims 1-8 in the reply filed on 10/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed 9/30/2020 and 5/11/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6- 8, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ke et al. (US 2020/0127073 A1).
Regarding claim 1, Ke teaches an electronic device(Fig. 5), comprising: 
a pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055), comprising a plurality of signal lines(DL1, DL2, DL3, SL, ¶0057-58); 
a redistribution structure(300, ¶0064), overlapping the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055), comprising a plurality of conductive lines(L, ¶0064); and 
a plurality of conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058), electrically connecting(¶0065) the signal lines(DL1, DL2, DL3, SL, ¶0057-58) of the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and the conductive lines(L, ¶0064) of the redistribution structure(300, ¶0064), wherein at least one of the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058) shares(Fig. 2) at least one conductive layer with the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055).

Regarding claim 2, Ke teaches the electronic device according to claim 1, wherein the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) further comprises a plurality of sub-pixels(U1, U2, U3, ¶0054) two adjacent rows of the sub-pixels(U1, U2, U3, ¶0054) share one signal line(SL, ¶0057-58), and the one signal line(SL, ¶0057-58) is electrically connected to at least one of the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058).

Regarding claim 3, Ke teaches the electronic device according to claim 1, further comprising at least one of a data demultiplexer, a shift register unit, and a gate drive circuit(GOA, ¶0063).

Regarding claim 6, Ke teaches the electronic device according to claim 1, further comprising: a substrate(150), wherein the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and the redistribution structure(300, ¶0064) are located on the substrate(150, Fig. 2); and 
an element layer(O1, O2, O3, ¶0054), disposed on the substrate(150), overlapping the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and the redistribution structure(300, ¶0064).

Regarding claim 7, Ke teaches the electronic device according to claim 6, wherein the element layer(O1, O2, O3, ¶0054) comprises a display medium layer(EL, ¶0037) or a photoelectric conversion layer.

Regarding claim 8, Ke teaches the electronic device according to claim 6, wherein the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and the redistribution structure(300, ¶0064) are disposed on opposite surfaces of the substrate(150), and the plurality of conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058) penetrate through the substrate(150) to electrically connect the signal lines(DL1, DL2, DL3, SL, ¶0057-58) of the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and the conductive lines(L, ¶0064) of the redistribution structure(300, ¶0064), wherein the element layer(O1, O2, O3, ¶0054) is disposed on one side of the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) away from the substrate(150).

Regarding claim 11, Ke teaches the electronic device according to claim 1, wherein the at least one of the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058) shares a first conductive layer(DL layer) and a second conductive layer(G layer) in the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) with the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055).

Regarding claim 12, Ke teaches the electronic device according to claim 1, wherein each of the signal lines(DL1, DL2, DL3, SL, ¶0057-58) in the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) is electrically connected to one corresponding conductive line(L, ¶0064) in the redistribution structure(300, ¶0064) through at least one of the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058).

Regarding claim 13, Ke teaches the electronic device according to claim 1, wherein the conductive lines(L, ¶0064) of the redistribution structure(300, ¶0064) at least partially overlap the signal lines(DL1, DL2, DL3, SL, ¶0057-58) of the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055).

Regarding claim 14, Ke teaches the electronic device according to claim 1, further comprising: a driver circuit(E, ¶0066), overlapping the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and the redistribution structure(300, ¶0064), wherein the driver circuit(E, ¶0066) is electrically connected to the signal lines(DL1, DL2, DL3, SL, ¶0057-58) of the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) through the conductive lines(L, ¶0064) of the redistribution structure(300, ¶0064) and the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058).


Claim 1 and 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ke et al. (US 2020/0127073 A1), alternate embodiment.
Regarding claim 1, Ke teaches an electronic device(Fig. 7), comprising: 
a pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055), comprising a plurality of signal lines(DL1, DL2, DL3, SL, ¶0057-58); 
a redistribution structure(300, ¶0064), overlapping the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055), comprising a plurality of conductive lines(L, ¶0064); and 
a plurality of conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058), electrically connecting(¶0065) the signal lines(DL1, DL2, DL3, SL, ¶0057-58) of the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and the conductive lines(L, ¶0064) of the redistribution structure(300, ¶0064), wherein at least one of the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058) shares(Fig. 2) at least one conductive layer with the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055).

Regarding claim 10, Ke teaches the electronic device according to claim 1, wherein the electronic device comprises a plurality of the pixel array structures(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055), the pixel array structures(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) comprise a first pixel array structure(DU3, T3, Fig. 2, ¶0055) and a second pixel array structure(DU1, T1, Fig. 2, ¶0055), and the first pixel array structure(DU3, T3, Fig. 2, ¶0055) is located between the second pixel array structure(DU1, T1, Fig. 2, ¶0055) and the redistribution structure(300, ¶0064), wherein the conductive lines(L, ¶0064) of the redistribution structure(300, ¶0064) comprise a plurality of first conductive lines(L connected to GOA2, DU3, ¶0064) and a plurality of second conductive lines(L connected to GOA, DL1, ¶0064), and the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058) comprise a plurality of first conductive via structures(CS3, Fig. 2 ¶0058) and a plurality of second conductive via structures(CS1, Fig. 2 ¶0058), and wherein a plurality of signal lines(DL3, SL, ¶0057-58) of the first pixel array structure(DU3, T3, Fig. 2, ¶0055) are electrically connected to the first conductive lines(L connected to GOA2, DU3, ¶0064) of the redistribution structure(300, ¶0064) through the first conductive via structures(CS1, Fig. 2 ¶0058), and a plurality of signal lines(DL1, SL, ¶0057-58) of the second pixel array structure(DU1, T1, Fig. 2, ¶0055) are electrically connected to the second conductive lines(L connected to GOA, DL1, ¶0064) of the redistribution structure(300, ¶0064) through the second conductive via structures(CS1, Fig. 2 ¶0058).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2020/0127073 A1) in view of Roudbari et al. (US 2014/0327632 A1).
Regarding claim 4, Ke teaches the electronic device according to claim 1, further comprising: 
the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) further comprises a plurality of sub-pixels(U1, U2, U3, ¶0054), and at least one of one conductive via structure(CS1, CS2, CS3, Fig. 2 ¶0058) is disposed in each of the sub-pixels(U1, U2, U3, ¶0054).

Ke is silent in regards to a plurality of dummy conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058), wherein at least one of the dummy conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058) shares at least one conductive layer with the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) and one dummy conductive via structure is disposed in each of the sub-pixels(U1, U2, U3, ¶0054).

Roudbari teaches an electronic device(Fig. 7) comprising a plurality of dummy conductive via structures(104, ¶0051), wherein at least one of the dummy conductive via structures(104, ¶0051) shares at least one conductive layer(gate layer) with the pixel array structure(112, ¶0051) and one dummy conductive via structure(104, ¶0051) is disposed in each of the sub-pixels(52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ke, to include a plurality of dummy conductive via structures, wherein at least one of the dummy conductive via structures shares at least one conductive layer with the pixel array structure and one dummy conductive via structure is disposed in each of the sub-pixels, as taught by Roudbari, in order to help ensure display uniformity(¶0009).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2020/0127073 A1) in view of Jeong et al. (US 2016/0111481 A1).
Regarding claim 5, Ke teaches the electronic device according to claim 1, wherein the pixel array structure(DU1, DU2, DU3, T1, T2, T3, Fig. 2, ¶0055) further comprises a plurality of sub-pixels(U1, U2, U3, ¶0054). 

Ke is silent in regards to a plurality of stretchable electrodes, at least one of the stretchable electrodes is located at a junction of two adjacent sub-pixels(U1, U2, U3, ¶0054) and connects two portions of the same signal line located in the two adjacent sub-pixels(U1, U2, U3, ¶0054).

Jeong teaches an electronic device(Fig. 4A) comprising a plurality of stretchable electrodes(62a, ¶0059), at least one of the stretchable electrodes(62a, ¶0059) is located at a junction of two adjacent sub-pixels(¶0049) and connects two portions of the same signal line(62, ¶0059) located in the two adjacent sub-pixels(¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ke, to include a plurality of stretchable electrodes, at least one of the stretchable electrodes is located at a junction of two adjacent sub-pixels and connects two portions of the same signal line located in the two adjacent sub-pixels, as taught by Jeong, so that when the substrate is stretched, the bent portions can be straightened and the gate, source, drain, and opposite electrodes  can be rotated and a safe and sufficient amount of stretching can be obtained(¶0059).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2020/0127073 A1) 
Regarding claim 15, Ke teaches the e electronic device according to claim 1, but is silent in regards to at least conductive via structure in the conductive via structures(CS1, CS2, CS3, Fig. 2 ¶0058) satisfies:
 S1 ≤S≤ S2;
S1=2*d*cotθ+a1; and
S2=(25400/PPI]-a2,
wherein S is a maximum size of the at least one conductive via structure, d is a thickness of a conductive via with a maximum thickness in the at least one conductive via structure,                 
                    ∅
                
             is an included angle between a side wall surface at a narrow end and a contact surface at the narrow end of the conductive via with the maximum thickness outside the conductive via, a1 is a contact width of the conductive via at the narrow end, PPI is a pixel density, and a2 is a line distance of the conductive lines(L, ¶0064) of the redistribution structure(300, ¶0064).

However design choice will dictate the parameters of a maximum size of the at least one conductive via structure, a thickness of a conductive via with a maximum thickness in the at least one conductive via structure, an included angle between a side wall surface at a narrow end and a contact surface at the narrow end of the conductive via with the maximum thickness outside the conductive via, a contact width of the conductive via at the narrow end, a pixel density, and a line distance of the conductive lines(L, ¶0064) of the redistribution structure.  Applicants have not establish criticality for the design choice of the parameters of a maximum size of the at least one conductive via structure, a thickness of a conductive via with a maximum thickness in the at least one conductive via structure, an included angle between a side wall surface at a narrow end and a contact surface at the narrow end of the conductive via with the maximum thickness outside the conductive via, a contact width of the conductive via at the narrow end, a pixel density, and a line distance of the conductive lines of the redistribution structure and thus the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. MPEP 2144.04  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ke, so that at least conductive via structure in the conductive via structures satisfies:
 S1 ≤S≤ S2;
S1=2*d*cotθ+a1; and
S2=(25400/PPI]-a2,
wherein S is a maximum size of the at least one conductive via structure, d is a thickness of a conductive via with a maximum thickness in the at least one conductive via structure, ∅ is an included angle between a side wall surface at a narrow end and a contact surface at the narrow end of the conductive via with the maximum thickness outside the conductive via, a1 is a contact width of the conductive via at the narrow end, PPI is a pixel density, and a2 is a line distance of the conductive lines of the redistribution structure, in order to adjust the according to the actual architecture and requirements of the display panel(¶0057) in order to achieve a narrow frame or no frame(¶0061).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892